Collectors Universe Declares Quarterly Cash Dividend of $0.325 per Common Share NEWPORT BEACH, CA ― July 30, 2012 ― Collectors Universe, Inc. (NASDAQ: CLCT), a leading provider of value-added authentication and grading services to dealers and collectors of high-value collectibles, today announced that, pursuant to its previously adopted dividend policy, the Board of Directors has declared the Company's quarterly cash dividend of $0.325 per share of common stock for the first quarter of fiscal 2013. The cash dividend will be paid on August 31, 2012 to stockholders of record on August 17, 2012. About Collectors Universe Collectors Universe, Inc. is a leading provider of value-added services to the high-value collectibles markets.The Company authenticates and grades collectible coins, trading cards, event tickets, autographs and memorabilia (“collectibles”).The Company also compiles and publishes authoritative information about United States and world coins, collectible trading cards and sports memorabilia, collectible stamps, and operates its CCE dealer-to-dealer Internet bid-ask market for certified coins and its Expos trade show and conventions business.This information is accessible to collectors and dealers at the Company's website, http://www.collectors.comand is also published in print. Contact: Joseph Wallace Chief Financial Officer Collectors Universe 949-567-1245 Email: jwallace@collectors.com
